Citation Nr: 1422745	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee with arthroscopy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1996 to January 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In December 2009, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The right knee disability is manifested by flexion to 120 degrees and extension to 0 degrees without recurrent subluxation or lateral instability. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for degenerative joint disease of the right knee with arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013).









Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Duty to Assist

The RO has obtained service treatment records and the Veteran submitted private medical records.  

The Veteran was afforded VA examinations in November 2006 and in January 2010.  As the examination reports are based on a review of the Veteran's history and described the findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.






REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  


Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206 -07.

Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Rating Criteria

The degenerative joint disease of the right knee is currently rated 10 percent under Diagnostic Code 5010. 

Under Diagnostic Code 5010 degenerative joint disease or arthritis is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative joint disease or arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 38 C.F.R. § 4.71a.  

A separate rating may be assigned for limitation of motion of the knee.  Limitation of flexion is rated under Diagnostic Code 5260 and limitation of extension is rated under Diagnostic Code 5261.




Under Diagnostic Code 5260, flexion limited to 60 degrees is rated zero percent.  The criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees. 

Under Diagnostic Code 5261, extension limited to 5 degrees is rated zero percent.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.

Another potentially applicable Diagnostic Code is Diagnostic Code 5257. 

Under Diagnostic Code 5257, the criterion for 10 percent rating is slight recurrent subluxation or lateral instability.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability.

Evidence

The service treatment records show that in July 1999 the Veteran had a right knee diagnostic arthroscopy.  The ligaments and menisci were intact.  There was femoral condyle chondromalacia.

Private medical records dated in May 2006 show that the Veteran complained of pain, popping and anterior grinding in the right knee.  Range of motion was 0 to 120 degrees.  There was no pain or joint line tenderness.  Knee alignment, varus, valgus, and the Lachman and drawer tests were normal.  There was parapatellar tenderness and pain with patellar compression.  

On VA examination in November 2006, the Veteran stated that he was able to stand for more than 1 hour, but less than 3 hours, and that he could walk up to 1 mile. 



There was no deformity, dislocation, subluxation, or locking episodes.  The Veteran described instability, pain, stiffness, and weakness.  The Veteran indicated that severe flare-ups occurred weekly.  He stated that he experienced 75 percent additional limitation of motion during flare-ups.  

Forward flexion was to 130 degrees with pain at 110 degrees.  Extension was to 0 degrees.  Crepitus was noted.  After repetitive use flexion was to 110 degrees.  The VA examiner reported no instability or meniscal abnormality.  X-rays were negative.  The VA examiner stated that the Veteran had difficulty lifting and carrying due to decreased strength in the lower extremities.  

In May 2008, a MRI by VA showed a small effusion and degeneration of the menisci, but no tear or internal derangement.  The ligaments were intact. 

In August 2009, the Veteran testified that he was in constant pain.  He stated that he had trouble bending his knee and when he walked his knee cracked, popped, and locked.  He stated that the knee swelled and that he could not play basketball or football or mow the lawn.  He stated that sometimes he wore a brace.  The Veteran stated that he had missed 20 to 30 days of work because of his knee disability.   

On VA examination in January 2010, forward flexion was to 120 degrees.  Extension was to 0 degrees.  There was no objective evidence of pain with active motion and no additional limitation with repetitive use.  The VA examiner did not find any crepitation, grinding, instability or patellar or meniscal abnormality.  It was noted that the Veteran had missed 3 weeks of work due to knee pain.  The VA examiner noted that the effect of the knee pain was increased absenteeism.  








Analysis

Limitation of flexion either to 120, 130, 110, or 120 degrees with pain does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.

Limitation of extension to 0 degrees, does not more nearly approximate or equate to extension limited to 5 degrees, the criterion for a 10 percent rating under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion. 

The degenerative joint disease is already rated 10 percent under Diagnostic Codes 5010 and 5003 for limitation of motion of the knee and there is no basis for a separate compensable rating for either limitation of flexion or extension under Diagnostic Code 5260 or 5261.

As for other potentially applicable Diagnostic Codes, under Diagnostic Code 5257, the Veteran has described swelling, giving way and instability and that he sometimes wore a knee brace.  The findings on examinations fail to show recurrent subluxation or lateral instability.  The Board finds that the Veteran's subjective symptoms are outweighed by the objective findings and separate rating under Diagnostic Code 5257 is not warranted.

Under Diagnostic Code 5258 a dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint is rated 20 percent.  As a dislocated meniscus by arthroscopy in 1999 or by MRI in 2008 is not shown, a separate rating under Diagnostic Code 5258 is not warranted. 




Also in the absence of evidence of a surgically removed meniscus a separate rating under Diagnostic Code 5259 is not warranted. 

On the basis of the findings on the VA examinations, the preponderance of the evidence against a separate compensable rating for either limitation of flexion, or limitation of extension, or subluxation, or lateral instability at any time during the appeal period.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  This is done by a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the manifestations of the right knee disability to the rating schedule, the rating criteria under Diagnostic Codes 5257 (subluxation or instability), 5260 (limitation of flexion), and 5261 (limitation of extension) describe the disability levels and the Veteran's symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  



Therefore referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised a claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating higher than 10 percent for degenerative joint disease of the right knee with arthroscopy is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


